161 F.3d 19
98 CJ C.A.R. 5037
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Corine WARE, Plaintiff-Appellant,v.WYOMING BOARD OF LAW EXAMINERS, Defendant-Appellee.
No. 97-8093.
United States Court of Appeals, Tenth Circuit.
Sept. 22, 1998.

1
Before PORFILIO, KELLY, and HENRY, C.J.J.


2
ORDER AND JUDGMENT*


3
PAUL J. KELLY, JR., C.J.


4
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a); 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


5
Plaintiff appeals from a judgment of the United States District Court for the District of Wyoming granting summary judgment to defendant and denying plaintiff's motion for summary judgment in her action alleging violations of the Americans With Disabilities Act, certain civil rights statutes, and the Constitution.  See Ware v. Wyoming Bd. of Law Exam'rs, 973 F.Supp. 1339 (D.Wyo.1997).  We have jurisdiction under 28 U.S.C. § 1291.


6
"We review the district court's grant of summary judgment de novo, applying the same standard used by the district court under Fed.R.Civ.P. 56(c)."  Novell, Inc. v. Federal Ins. Co., 141 F.3d 983, 985 (10th Cir.1998).  Based on our review of the record, we discern no error in the district court's judgment.  We therefore affirm for substantially the reasons stated by the district court in its order of August 5, 1997.


7
AFFIRMED. The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3